Dismissed and Memorandum Opinion filed May 3, 2007







Dismissed
and Memorandum Opinion filed May 3, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00733-CV
____________
 
KATHY ZELLARS BRIDWELL, JUSTIN P.
ZELLARS, AND 
WILLIAM JOSHUA ZELLARS, Appellants
 
V.
 
TEXAS MUTUAL INSURANCE COMPANY,
F/K/A TEXAS WORKERS= COMPENSATION INSURANCE FUND, Appellee
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 1999-19033
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 1, 2006.  On May 1, 2007, appellants
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 3,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.